Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-14  are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al., U.S. Patent Application Publication No. 2016/0376420 for the reasons articulated previously.
Claims 6-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al., U.S. Patent Application Publication No. 2016/0376420 in view of Schindler et al., U.S. Patent # 7,153,923 for the reasons outlined previously and in view of the fact that the description of suitable base catalysts in Schindler includes a recitation of several of the same amino-functional alkoxysilanes outlined in claims 7, 16, and 18.

Response to Arguments
It is emphasized here that the foundation for rejecting the claims under 35 U.S.C. 103, instead of under 35 U.S.C. 102, is because Yano did not anticipate the employment of amine compounds as catalysts in the otherwise similarly-constituted coating/adhesive composition.  (Amines are, as a general class, cited as suitable catalysts in the body of the Specification but were not incorporated into the exemplifications of the prior art composition.)  Yano, did however, anticipate the utilization of polyethers featuring a methylene group between the alkoxysilyl residue and the sulfur/thioether 
Applicant is reminded that Section MPEP 716.02(e) instructs that, “an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest (for emphasis) prior art which is commensurate in scope with the claims.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “Where there are deviations from the closest prior art, they must 1) be explained and 2) shown unlikely to influence the outcome of the comparison. In re Finley, 81 USPQ 383; Ex Parte Armstrong, 126 USPQ 281; In re Widmer, 147 USPQ 518; In re Magerlein, 202 USPQ 473.  In the alternative, “Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner.” In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978).
Of the comparative trials in the original Specification, only the polyether of Comparative Synthesis Example 1-3/Compound 9 is actually even derived from a mercaptosilane.  Hence, only compositions comprising this compound can be said to constitute a comparison against the closest prior art (though to reiterate, Yano anticipates polyethers having terminal groups adhering to formula (1) due to the subject matter of paragraphs [0061-0062], but specifically the mention of mercaptomethyltrimethoxysilane as one of only a few thiol compounds also comprising alkoxysilyl groups that participate in the thiol-ene reaction summarized in [0061]).  Compound 9 is used in Comparative Examples 2-3 and 2-5, and 2-6 but yellowing data is only available for the latter for Comp. Ex. 2-3 and 2-6.  The most productive comparison appears to come from an evaluation of Example 2-8 
Finally, it is simply untrue that Schindler doesn’t create the expectation that a silane terminated polymer having a sulfur, oxygen, or nitrogen heteroatom alpha to the silicon atom would be fast-curable in the presence of an amine group.  In fact, it is a stated goal of that document to identify polymers that will cure rapidly in the absence of conventional tin catalysts and where amine catalysts are preferred.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 16, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765